Title: To George Washington from William Livingston, 16 September 1780
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 16 Sepr 1780
                        
                        I this moment received a Letter from Collo. Holmes of the 14th which the following is an extract.
                        "Yesterday afternoon a Fleet came too, back of Sandy hook, & by informations this day received, it is
                            Admiral Rodney with twelve sail of the Line & 4 Frigates. The Person that gave me this Intelligence, says that the
                            French Fleet from the West Indies are on the Coast, & that five thousand British Troops are embarking at New York
                            destined for Virginia. They are to sail for the 25th Instant. A Ship went from the hook to New York this morning said to
                            be a French Frigate taken by Admiral Rodney’s Fleet."
                        Tho’ your Excellency has probably had the Intelligence of Admiral Rodney’s
                            Arrival, & undoubtedly of the rest of Colonel Holmes’ Information, I thought it my duty
                            to the public in an affair of such Moment, not to rely on Probabilities but to dispatch an Express to your Excellency on
                            the Occasion & have the honour to be with the greatest respect Dear Sir your Excellencys most obedient Serv.
                        
                            Wil. Livingston
                        
                    